Citation Nr: 1747655	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-16 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher initial rating for left lower extremity radiculopathy, rated noncompensable prior to November 28, 2011 and 10 percent disabling since that date.

2.  Entitlement to a higher initial rating for right lower extremity radiculopathy, rated noncompensable prior to March 15, 2016 and 10 percent disabling since that date.

3.  Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

The Veteran and R.S.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to November 2003.  He also had a period of active duty for training from June to August 2001.  He received the Combat Infantry Badge.

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In that decision, the RO denied entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine.  Additional relevant evidence was received within a year of this decision and in May 2013 the RO continued the denial of the increased rating claim and denied entitlement to a TDIU, which was raised as part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In November 2016, the RO granted service connection for left and right lower extremity radiculopathy as secondary to service-connected degenerative disc disease of the lumbar spine and assigned initial 10 percent disability ratings, from November 28, 2011 and March 15, 2016, respectively.  Although the issues of entitlement to higher initial ratings for the service-connected left and right lower extremity radiculopathy and entitlement to a TDIU were not specifically addressed in a March 2011 statement of the case, these issues will also be considered by the Board, as indicated above on the title page, as part of the claim for an increased rating for the service-connected back disability.  See Rice, supra; 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016) (providing that associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code). 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a June 2017 videoconference hearing at the RO.  A transcript of the hearing has been associated with his file.  During the hearing, the undersigned granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2016), pertaining to functional impairment. The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment. Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011). See also Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (finding orthopedic examination inadequate where the examiner declined to provide an estimate of the degree of additional loss of motion due to flare-ups because such would require resort to speculation).

Moreover, the Court has held that the joints involved should be tested for pain on both active and passive motion, in weight bearing and non weight bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

In this case, the Veteran was afforded a VA examination in March 2016 to determine the severity of his service-connected back disability.  The ranges of active motion of the thoracolumbar spine were reported and it was noted that there was objective evidence of pain with extension and left lateral flexion of the thoracolumbar spine and that the pain caused functional loss.  It is unclear from the March 2016 examination report the points at which pain began during the ranges of spinal motion and the extent to which the Veteran experiences additional functional loss of the thoracolumbar spine (in degrees of motion) due to pain.  Also, the thoracolumbar spine was not tested for pain on passive motion or in non weight bearing.

Moreover, the evidence reflects that the Veteran's back disability may have worsened since the March 2016 examination.  For instance, he did not report any flare ups of back symptoms during the March 2016 examination.  He reported during the June 2017 hearing, however, that he experienced flare ups of his back disability approximately once every 4 months, during which his lower extremity neurological symptoms would increase in severity and he would be unable to perform any activities. 

In light of the deficiencies in the March 2016 examination report and the evidence of potential worsening of the Veteran's back disability since the March 2016 examination, the Board finds that a remand is necessary to afford the Veteran a new VA examination to assess the severity of the service-connected back disability.

The Board points out that as additional information will be obtained pertaining to the severity of the service-connected bilateral lower extremity radiculopathy during the requested VA back examination, it follows that any Board action on the issues of entitlement to higher initial ratings for left and right lower extremity radiculopathy, at this juncture, would be premature.  Hence, a remand of the radiculopathy issues is also warranted at this time.

With respect to the claim for a TDIU, the Board finds that a remand is necessary to seek clarification as to the Veteran's employment history during the claim period.  He reported during the June 2017 hearing that his last gainful employment was in 2014.  VA psychiatry notes dated in July and November 2016, however, reflect that he was employed and that he was working as much as 10 to 12 hours per day at the time of the July 2016 evaluation.  Thus, clarification as to the Veteran's employment history during the claim period should be sought upon remand.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to report his employment history and earnings during the period since April 2008, to include the starting and ending dates of any employment during that period.

2.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records from the VA Northern Indiana Health Care System dated since November 2016;

(b)  all records contained in the Indianapolis Vista electronic records system dated since December 2012;

(c)  all records from the VA Medical Center in Chillicothe, Ohio dated since May 2012; and

(d)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e) (2016).

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the severity of his service-connected back disability and associated bilateral lower extremity radiculopathy.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should report all appropriate ranges of motion of the thoracolumbar spine (in degrees) on both active motion and passive motion and in both weight bearing and non weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also specifically answer the following question with respect to all appropriate ranges of motion of the thoracolumbar spine:

What is the extent of any additional limitation of motion of the thoracolumbar spine (in degrees) due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?

The examiner should report whether there is any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The examiner should report if there is any ankylosis of the thoracolumbar spine.  If ankylosis is present, the examiner should specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner should also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during any 12 month period.

The examiner should also specify any nerves affected by the service-connected back disability and provide an opinion as to the severity of any paralysis, neuritis, or neuralgia.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his back disability.

4.  If a full benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




